DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                           Response to Amendment
Amendment received on 12/17/2021 is acknowledged and entered. Claims 2-3, 5-6 and 8-9 have been canceled. Claims 1, 4 and 7 have been amended. New claims 10-16 have been added. 

      821.03 [R-3]    Claims for Different Invention Added After an Office Action
	Claims added by amendment following action by the examiner, MPEP § 818.01, §818.02(a), to an invention other than previously claimed, should be treated as indicated by  37 CFR 1.145.
	37 CFR 1.145. Subsequent presentation of claims for different invention.
	If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in §§  1.143 and 1.144

Newly submitted claims 10 and 14 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 10 and 14 are drawn to the non-elected arrangement for providing services based on customers location, classified in G06Q 30/0205. (See: Response to Election / Restriction Filed 06/09/2021 without traverse)
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10 and 14 are withdrawn from 
Claims 1, 4, 7 and 10-16 are currently pending in the application. 
                                                 Claim Objections
Claims 4, 12 and 16 are objected to because the claims use parentheses around claim language, e.g. “seller query”; ‘not active’; ‘active’. The use of such parentheses is confusing because it raises the question as to which term is required by the claim. 
Further, claim 15 has two periods “.” in the body of the claim, which appears to be a clerical error.
                                                   Preliminary Note
	During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999). In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation" consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.
Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
             Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014). Claim 1 is directed to a statutory category, because a series of steps for displaying a listing of sellers meeting buyer’s criteria satisfies the requirements of a process (a series of acts). (Step 1: Yes).
Next, the claim is analyzed to determine whether it is directed to a judicial exception. 
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of providing a listing of sellers meeting buyer’s criteria. The claim recites: 
	Claim 1.  A method for automatic machine to machine interaction between a first digital device associated with a buyer of goods or services and a plurality of second digital devices each associated with respective sellers of goods or services, the method comprising the following steps: 
	the first digital device storing over a distributed network in a first machine readable memory one or more conditions under which the buyer is willing to do business with a group of sellers of a buyer-selectable range of goods and or services;  
	the plurality of second digital devices storing over a distributed network in a second machine readable memory one or more conditions under which each respective seller promises to do business;
	at least one hardware processor executing stored processor instructions and,
operatively associated with the first and second machine readable memories, and responsive to conditions and ranges stored therein, assembling from the second machine readable memory a listing of sellers meeting, with their promised conditions, the stored buyer conditions and ranges, the listing automatically transmitted to the first digital device;


The limitations of storing buyer conditions for doing business; storing seller conditions to do business; assembling an updating listing of sellers meeting buyers conditions; transmitting said listings to the buyer device; monitoring changes of the conditions; updating the assembled listing, and transmitting the updated listing to the buyer device, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or certain methods of organizing human activity but for the recitation of generic computer components. (Note: the Examiner’s language (e.g. “storing buyer conditions for doing business;” “storing seller conditions to do business;” etc.) is an abbreviated reference to the detailed claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection). That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind, and/or performed as organized human activity. That is, but for the “by a processor” language, the recited steps in the context of this claim encompasses presenting a buyer with a list of sellers whose requirements match buyer conditions. Thus, aside from the general technological environment (addressed below), it covers purely mental concepts and/or certain methods of organizing human activity processes, and the mere nominal recitation of a generic network appliance (e.g. an interface for inputting or outputting data, or generic network-based storage devices 
	Specifically, regarding assembling; monitoring, and updating steps, the utilizing statistical tools to process the data and to output the estimated values - said functions could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)). In Grams, the recited functions require obtaining data or patient information (from sensors), and analyze that data to ascertain the existence and identity of an abnormality or estimated responses, and possible causes thereof. While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for solving a given type of mathematical problem." Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972). Moreover, the Federal Circuit has held, “without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). Here, the claimed subject matter is directed to the abstract idea of manipulating existing information (e.g., the “buyer and sellers conditions to do business”) to generate additional information (e.g., the “assembled and/or updated listing”). See id.  Further, “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, [are] Elec. Power, 830 F.3d at 1354; see also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146 (Fed. Cir. 2016). “[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).
	It is similar to other abstract ideas held to be non-statutory by the courts (see: Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data and time data, similar because at another level of abstraction the claims could be characterized as tailoring sellers-related information presented to a buyer based on, e.g., buyer data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) - collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind; similar because at another level of abstraction the claims could be characterized as a process of gathering and analyzing sellers-related information, then displaying the results; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014)—creating a contractual relationship; similar because this also characterizes the invention at another level of abstraction. See, also: Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014), Formulation and trading of risk management contracts; and In re Maucorps, 609 F.2d 481, 203 U.S.P.Q. 812 (CCPA 1979), Computer Systems for Optimizing Sales Organizations and Activities. All these cases See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
	As per storing and transmitting limitations, it has been held that “As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (citation omitted); see also In re Jobin, 811 F. App’x 633, 637 (Fed. Cir. 2020) (claims to collecting, organizing, grouping, and storing data using techniques such as conducting a survey or crowdsourcing recited a method of organizing human activity, which is a hallmark of abstract ideas).
	Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes”, “Mathematical Concepts” and/or “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the claim recites an additional recited steps. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. This generic processor limitations is nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps merely automates these steps which can be done mentally or manually. Thus, while the additional elements have and execute instructions to perform the abstract idea itself, this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above. The recited steps do not control or improve operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)), but, instead, require receiving; storing; comparing, and outputting data.
 	Also, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
	As per storing and transmitting data limitations, these recitations amounts to mere data gathering and/or outputting, is insignificant post-solution or extra-solution component and represents nominal recitation of technology. Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant. However, “(c) Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the execution of the claimed method steps. Use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility”. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). Thus, claim drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or the recitation of token post-solution activity should not be credited. See Bilski, 130 S. Ct. at 3230. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No).
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their .)
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the storing buyer conditions for doing business; storing seller conditions to do business; assembling an updating listing of sellers meeting buyers conditions; transmitting said listings to the buyer device; monitoring changes of the conditions; updating the assembled listing, and transmitting the updated listing to the buyer device steps amounts to no more than mere instructions to apply the exception using a generic computer component. The storing and transmitting steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The system would require a processor and memory in order to perform basic computer functions of accepting user input, storing information in a database, retrieving information from a database, and outputting said information. These components are not explicitly recited and therefore must be construed at the highest level of generality. 
Based on the Specification, the invention utilizes existing, conventional communication networks, generic processors which can be found in mobile devices or desktop computers, conventional memory and display devices. And the functions performed by said generic computer elements are basic functions of a computer - performing a mathematical operation, receiving, storing and outputting data have storing and providing functions, MPEP 2106.05(d)(II) defines said functions as routine and conventional, or as insignificant extra-solution activity:
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)); 
	ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”); collecting and comparing known information in Classen 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)
	iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
	v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
	vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).

Thus, the background of the application does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, Berkheimer Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
	Similar to Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016) (Power Group), claim’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. Claim 1 does not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices. Nothing in the claim, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Analogous to Power Group, claim 1 does not even require a new source or type of information, or new techniques for analyzing it. As a result, the claim does not require an arguably inventive set of components or methods, such as measurement devices or techniques that would generate new data. The claim does not invoke any assertedly inventive programming. Merely requiring the selection and manipulation of information - to provide a “humanly comprehensible” amount of information useful for users - by itself does not transform the otherwise-abstract processes of information collection and analysis into patent eligible subject matter. Merely obtaining and selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas. Therefore, the recited steps represent implementing the abstract idea on a generic computer, or “reciting a commonplace business method aimed at processing business information despite being applied on a general purpose computer” Versata, p. 53; Ultramerical, pp. 11-12. 
Further, the recited functions do not improve the functioning of computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer; Applicant like everyone else programs their computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. 	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, comparing and transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these 
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 1 of the current application does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the recited steps of storing buyer conditions for doing business; storing seller conditions to do business; assembling an updating listing of sellers meeting buyers conditions; transmitting said listings to the buyer device; monitoring changes of the conditions; updating the assembled listing, and transmitting the updated listing to the buyer device do not improve the functioning computers itself, including of the processor(s) or the network elements; do not recite physical improvements in the claim, like a faster processor or more efficient memory, and do not provide operational improvement, like mathematical computation that improve the functioning of the computer. The claimed invention merely utilizes conventional computing and network elements for transmitting and storing data. The conclusion that the claim 1 of the instant  adhering to planetary sustainability standards (whether legislated, advised by watchdog organizations), celebrating and welcoming diversity in customer and employee gender, gender identification, sexual orientation and preference, race, color and religious, ethnic and socio-economic status or background, etc.” (Specification; [0009]; [0048]). Thus, the current application’ solution to the problem of declaring their ideals and commitments openly and transparently is not technological, but “business solution”, or “entrepreneurial.” Therefore, claim 1 does not provide a specific means or method that improves the relevant technology, but, instead, is directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.
	Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The steps of storing buyer conditions for doing business; storing seller conditions to do business; assembling an updating listing of sellers meeting buyers conditions; transmitting said listings to the buyer device; monitoring changes of the conditions; updating the assembled listing, and transmitting the updated listing to the buyer device merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said steps are nothing more than mere manipulation or reorganization of data, which does not . It is further noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   
	Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim do not add significantly more to the exception.   Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). As per “A method for automatic machine to machine interaction between a first digital device associated with a buyer of goods or services and a plurality of second digital devices” recitation, these limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, that is, implementation via computers." Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Limiting the claims to the particular technological environment of electronic commerce is, without more, insufficient to transform the claim into patent-eligible applications of the abstract idea at their core.
Accordingly, claim 1 is not directed to significantly more than the exception itself, and is not eligible subject matter under § 101.
The independent method claim 11 essentially repeat the limitations recited in claim 1, and, therefore, is rejected on the same grounds.
 Further, although the Examiner takes the steps recited in the independent claims as exemplary, the Examiner points out that limitations recited in dependent claims 4, 7, 11-13 and 14-16 further narrow the abstract idea but do not make the claims any less abstract. Dependent claims 4, 7, 11-13 and 14-16 each merely add further details of the abstract steps recited in claims 1 and 11 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. These claims "add nothing of practical significance to the underlying idea," and thus do not transform the sales transaction into patentable Ultramercial, 772 F.3d at 716. Therefore, dependent claims 4, 7, 11-13 and 14-16 are also directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Raab (US 2016/0189262 A1) in view of Yoshida et al. (US 2009/0204506 A1).
	Claim 1.  Raab discloses a method for automatic machine to machine interaction between a first digital device associated with a buyer of goods or services and a plurality of second  digital devices each associated with respective sellers of goods or services, the method comprising the following steps: 
	the first digital device storing over a distributed network in a first machine readable memory one or more conditions under which the buyer is willing to do 
	the plurality of second digital devices storing over a distributed network in a second machine readable memory one or more conditions under which each respective seller promises to do business; Fig. 3A; [0069]; [0072]
	at least one hardware processor executing stored processor instructions and,
operatively associated with the first and second machine readable memories, and responsive to conditions and ranges stored therein, assembling from the second machine readable memory a listing of sellers meeting, with their promised conditions, the stored buyer conditions and ranges, the listing automatically transmitted to the first digital device; Fig. 3B; 6A-B; [0070]; [0072]; [0073]; [0075]; [0088]; [0089]; [0092]; [0098]
	wherein the first device further stores an update to the buyer conditions in the first memory while the processor is continuously monitoring the first memory for such an update. [0080]
	Raab does not explicitly teach that said processor automatically and instantaneously updates the list of sellers meeting the updated buyer conditions and ranges and programmatically and instantaneously transmits the updated list of sellers to the first digital device. 
	Yoshida et al. (Yoshida) discloses e-commerce system adapted to guarantee 
environmental performance (conditions) during e-commerce, and includes a database viewable from both the buyer and seller that stores information regarding regulations, standards, or required specifications regarding the quality, safety, or environmental standards (performance) of the commodities in the e-commerce transaction. In use, the 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Raab to include said instantaneously updating and transmitting limitations, as disclosed in Yoshida, for the benefit of reduction in production material purchasing cost in various industries, as specifically stated in Yoshida [0005].

	Claim 7.  The method of claim 1, further including the step of the first digital 
device continuously calculating and sending device location data to the first memory; Raab; Fig. 3A
	the processor programmatically and continuously monitoring the value of the device location data in the first memory. Raab; [0070]; [0080]

	Claim 11.  Raab discloses a method for automatic machine to machine interaction between a first digital device associated with a buyer of goods or services and a plurality of second digital devices each associated with respective sellers of goods or services, the method comprising the following steps:
	the first digital device storing over a distributed network in a first machine readable memory one or more conditions under which the buyer is willing to do business with a group of sellers of a buyer-selectable range of goods and or services; Fig. 3A; [0070]; [0072]

	at least one hardware processor executing stored processor instructions and, operatively associated with the first and second machine readable memories and responsive to conditions and ranges stored therein, assembling from the second machine readable memory a listing of sellers meeting, with their promised conditions, the stored buyer conditions and ranges, the listing automatically transmitted to the first digital device; Fig. 3B; 6A-B; [0070]; [0072]; [0073]; [0075]; [0088]; [0089]; [0092]; [0098]
	wherein at least one of the plurality of second devices further stores an update to the respective seller-promised conditions in the second memory, 
while the processor is continuously monitoring the second memory for such an update. [0080]
	Raab does not explicitly teach that said processor automatically and instantaneously updates the list of sellers meeting the buyer conditions and ranges and programmatically and instantaneously transmits the updated list of sellers to the first digital device.
	Yoshida discloses e-commerce system adapted to guarantee environmental performance (conditions) during e-commerce, and includes a database viewable from both the buyer and seller that stores information regarding regulations, standards, or required specifications regarding the quality, safety, or environmental standards (performance) of the commodities in the e-commerce transaction. In use, the seller is required to certify and disclose to the buyer at the time of transactions (instantaneously 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Raab to include said instantaneously updating and transmitting limitations, as disclosed in Yoshida, for the benefit of reduction in production material purchasing cost in various industries, as specifically stated in Yoshida [0005].

	Claim 13. The method of Claim 11, further including the steps of the first digital device continuously calculating and sending device location data to the first memory;
Raab; Fig. 3A
	the processor programmatically and continuously monitoring the value of the device location data in the first memory. Raab; [0070]; [0080]

	Claim 15. Raab discloses a method for automatic machine to machine interaction between a first digital device associated with a buyer of goods or services and a plurality of second digital devices each associated with respective sellers of goods or services, the method comprising the following steps:
	the first digital device storing over a distributed network in a first machine readable memory one or more conditions under which the buyer is willing to do business with a group of sellers of a buyer-selectable range of goods and or services; Fig. 3A; [0070]; [0072]

	at least one hardware processor executing stored processor instructions and, operatively associated with the first and second machine readable memories and responsive to conditions and ranges stored therein, assembling from the second machine readable memory a listing of sellers meeting, with their promised conditions, the stored buyer conditions and ranges, the listing automatically transmitted to the first digital device; Fig. 3B; 6A-B; [0070]; [0072]; [0073]; [0075]; [0088]; [0089]; [0092]; [0098]
	wherein the first device further stores an update to the buyer conditions in the first memory, and the at least one of the plurality of second devices further stores an update to the respective seller-promised conditions in the second memory, while the processor is continuously monitoring the first memory and the second memory for such updates. [0080]
	Raab does not explicitly teach that said processor automatically and instantaneously updates the list of sellers meeting the updated buyer conditions and ranges and programmatically and instantaneously transmits the updated list of sellers to the first digital device.
	Yoshida discloses e-commerce system adapted to guarantee environmental performance (conditions) during e-commerce, and includes a database viewable from both the buyer and seller that stores information regarding regulations, standards, or required specifications regarding the quality, safety, or environmental standards (performance) of the commodities in the e-commerce transaction. In use, the seller is 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Raab to include said instantaneously updating and transmitting limitations, as disclosed in Yoshida, for the benefit of reduction in production material purchasing cost in various industries, as specifically stated in Yoshida [0005].

	Claims 4, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Raab in view of Yoshida and further in view of Pagan (US 2009/0150551 A1).

	Claims 4, 12 and 16.  Raab does not specifically teach:
	the portable device continuously sending to the first memory a state datum corresponding to whether or not the first device is in an active “seller query” mode;
	the processor continuously monitoring the first memory for the value of that datum, and in accordance with stored processor instructions, discontinuing monitoring of the first and second memories except for that datum when the datum value corresponds to “not active”, and activating and instantaneously updating and transmitting to the first device the listing for sellers when the datum value corresponds to “active”.
	Pagan discloses a computer-implemented method for providing content to the local computer based on whether the user is active or idle. In use, the server detects 
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Raab to include the recited limitations, as suggested in Pagan, for the benefit of avoiding a bad browsing experience caused by the user having to re-login continually, and avoid compromising security during the user session, as specifically stated in Pagan. [0003]
 
	                               Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 

Applicant argues that the limitations of “The continuous monitoring of memory areas to instantly and automatically detect any data changes and then using the detected data changes to update a list and automatically and instantly transmit the updated list” cannot be attributed to human activity or human mental process, and 
amount to “significantly more” than the judicial exception of an abstract idea. 
	The Examiner respectfully disagrees with Applicant’s assertion. First, the Specification is silent regarding how said “monitoring” is conducted; there is no unique or special techniques or configurations disclosed, such as creating particular memory receiving inputs from buyers or sellers; storing buyers or sellers conditions to do business; monitoring changes of the conditions; and updating the assembled listing. Said functions cover mental concepts and/or certain methods of organizing human activity processes, and the mere nominal recitation of a generic memory or a processor does not take the claim limitation out of the mental concepts and/or certain methods of organizing human activity grouping. Further, the recited limitations do not improve the functioning of computers itself, including of the processor(s) or memory. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Thus, the recited limitations are not sufficient to amount to significantly more than the judicial exception.   

	Applicant further argues that like the claims in DDR Holdings which were held by the court to be eligible because they “recite a specific way to automate creation” of a document (in the claims, a list; in DDR, a composite web page). The disclosed method is not a method currently known or practiced, and Claim 1 will not preempt every 
	The Examiner respectfully disagrees. In DDR Holdings, the claim includes additional elements of "1) stor[ing] 'visually perceptible elements' corresponding to numerous host Web sites in a database, with each of the host Web sites displaying at least one link associated with a product or service of a third-party merchant, 2) on activation of this link by a Web site visitor, automatically identif[ying] the host, and 3) instruct[ing] an Internet web server of an 'outsource provider' to construct and serve to the visitor a new, hybrid Web page that merges content associated with the products of the third-party merchant with the stored 'visually perceptible elements' from the identified host Web site." The court held that, unlike in Ultramercial, the claim does not generically recite "use the Internet" to perform a business practice, but instead recites a specific way to automate the creation of a composite Web page by an outsource provider that incorporates elements from multiple sources in order to solve a problem faced by Web sites on the Internet. 
	Unlike the problem presented in DDR Holdings, namely retaining visitors to a website (DDR Holdings, 773 F.3d at 1257), matching buyers and sellers based on their preferences is not a problem unique to computer technologies. As such, the Examiner fails to see how the claimed invention is something other than the performance of an improved business practice via conventional computing components including generic processors and memory devices, which is not patent-eligible. Id. at 1256 (“[T]hese
DDR Holdings, claims at issue are drawn to the application of principles outside of the scientific realm -- such as principles related to commercial or business interaction.
	Regarding “not a method currently known” argument, it is respectfully noted that patent-eligibility rejections are not evaluated in light of 35 USC 102 or 103. “Novelty and non-obviousness have no bearing on   whether   a claim  recites  an  abstract idea”. Indeed, the Federal Circuit has made this clear -rejecting an argument substantially similar to Appellants' in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) “”Even newly discovered judicial exceptions are still exceptions, despite their novelty”. Ultramerical, 10: “We do not agree with Ultramerical that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete. Also, “We may assume that the techniques claimed are groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buy SAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89—90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract
Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). SAP Am., 890 F.3d at 1018.
	As per “will not preempt” argument, the Examiner notes that although preemption may be the concern driving the exclusion of abstract ideas from patent-eligible subject matter, preemption is not the test for eligibility. "The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct. at 2354 ('We have described the concern that drives this exclusionary principle as one of pre-emption[.]'). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis." Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed.Cir. 2015).  Preemption concerns are, thus, fully addressed and rendered moot where a claim is determined to disclose patent ineligible subject matter under the two-part framework described in Mayo and Alice.  Although "preemption may signal patent ineligible matter, the absence of complete preemption does not demonstrate patent eligibility." Id.

	Applicant further argues that like Example 21, claim 2, the claim at issue is patent-eligible. 
	The Examiner respectfully disagrees. Compare to Example 21, claim 2, of July 2015 Updated Guidelines, which was considered patent-eligible subject matter, claim 1 of the current application lacks transmission of alert or communication which causes activation of the bidding application on the mobile device when the mobile device is offline; there is no communication of alert or communication which causes enabling the connection of the mobile device to the server (the data source) over the Internet when the mobile device comes online. At most claim 1 of the current application can be compared to ineligible claim 1 of the Example 21: receiving bids, manipulating the received data (identifying the highest bid), and transmitting a confirmation.  In other words, the claim recites receiving, storing, combining and outputting data. This is simply the organization and comparison of data which can be performed mentally and is an idea of itself. As per the steps of storing and transmitting recited in claim 1 of the current application, it has been held that “As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (citation omitted); see also In re Jobin, 811 F. App’x 633, 637 (Fed. Cir. 2020) (claims to collecting, organizing, grouping, and storing data using techniques such as conducting a survey or crowdsourcing recited a method of organizing human activity, which is a hallmark of abstract ideas). Therefore, the claim is directed to an abstract idea. 

	Applicant further argues that like Example 42, claim 1, which includes automatic updates and transmission limitations, the claim at issue is patent-eligible middle of the road. 
	The Examiner respectfully disagrees. Contrary to Example 42, claim 1 (Method 
for Transmission of Notifications When Medical Records Are Updated), where
formatting represents a specific improvement over prior art systems by allowing remote
users to share information in real time in a standardized format regardless of the format
Specification is not concern with any 
type of formatting of data, and is completely silent regarding any manipulation of data in 
this regard. The claims at issue are also do not have any recitation regarding any type of 
formatting for communication between nodes. Thus, example 42 claim 1 is simply not 
applicable here. At best, claim 1 of the current application is similar to Example 42, 
claim 2, which, as a whole merely describes how to generally “apply” the concept of 
storing and updating crime-related information for a user location in a computer



	Further, regarding 103 rejections, Applicant argues that “In the Rabb system, the seller has access to buyer requirements well in advance of the buyer even learning of the particular seller; and worse, if a seller meets buyer requirements he may even conclude the sale, there and then, with no further input or choice from the buyer.”
	The Examiner respectfully disagrees and notes, that Rabb explicitly discloses the recited limitations. Please see Fig. 6B and [0089]. 

	Applicant argues that, contrary to Yoshida, a buyer knows immediately and well in advance of any interaction with a particular seller what that seller has already promised, and a seller is simply not listed at all if his promises do not already meet buyer requirements.


	Applicant argues that Pagan does not disclose a ‘search active/inactive policy’ as in the claims. An idle device is just not the same as an on/off switch for a particular query. During a buyer query, the first device may or may not become ‘idle’, and a query can be noted as completed or inactive, even while the device is not idle. 
	The Examiner respectfully disagrees and notes, that Applicant appears to speculate of in how many embodiments the Pagan’s system may be implemented. In any case, under “broadest reasonable interpretation”, Pagan’s teaching of detecting Internet web navigation and web browsing idle conditions during navigating and browsing sessions (Abstract; [0023]) reads on detecting an “active” or “not active” “seller query” mode.

Remaining Applicant’s arguments regarding dependent claims essentially repeat the arguments presented above; therefore, the responses presented by the Examiner above are equally applicable to the remaining applicant’s arguments.



Conclusion

The prior art search has been conducted; however, no new pertinent references were uncovered.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        1/05/2022